WRIGHT, Presiding Judge.
This is a divorce case. The husband appeals claiming that (1) the property division disproportionately favors the wife, and (2) the $500 per month child support provision is excessive.
The trial court heard the evidence ore terns, and we view its findings with a presumption of correctness. Johnson v. Johnson, 360 So.2d 996 (Ala.Civ.App.), cert. denied, 360 So.2d 999 (Ala.1978). Division of property and determination of the amount of child support are matters within the sound discretion of the trial court and will not be reversed on appeal except upon our finding a manifest abuse of that discretion. Goodman v. Goodman, 366 So.2d 281 (Ala.Civ.App.1979).
It appears that the parties were cooperatively enterprising and succeeded in accumulating substantial real and personal property. The trial court dealt generously with the wife in its division of assets. However, she was given the custody and the personal responsibility of providing a home and care for the minor children. It is without dispute that the wife handled the funds and accounts of the marriage and worked alongside the husband in making and conserving the marital estate. We perceive no particular benefit in cataloging the assets of the parties and the court’s order of division. It is sufficient that this court finds no abuse of the trial court’s discretion in the division of property nor in its award of child support. Thompson v. Thompson, 377 So.2d 141 (Ala.Civ.App.1979). The judgment is affirmed.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.